OPINION ON REHEARING
PER CURIAM.
Upon consideration of Gerald McCloud’s motion for rehearing of our decision on remand from the supreme court, filed November 10, 1988, 536 So.2d 1081 (Fla.App. 1988), we now conclude that State v. Slappy, 522 So.2d 18 (Fla.1988) also mandates reversal of the judgment of conviction in Circuit Court Case Number 85-4591. Accordingly, rehearing is granted, the judgment is reversed, and the cause is remanded for a new trial.
THOMPSON, ZEHMER and BARFIELD, JJ., concur.